DETAILED ACTION
1.	Claims 1-24 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10423312 B2 in view of Sugiura (US 2014/0111416 A1).

In regard to claim 1, claim 1 of U.S. Patent No. 10423312 B2 anticipates all of claim 1 except for the claimed “in response to receiving an input forming the stroke-based object, identifying coordinates of the stroke-based object”, “the at least one portion comprising at least one coordinate among the coordinates of the stroke-based object”, and “wherein the at least one stroke is a region that the at least one coordinate belong”.
Claim 1 of U.S. Patent No. 10423312 B2
Claim 1 of instant application
A method of styling content on a touch screen device, the method comprising
A method for styling a stroke-based object having at least one attribute value with respect to at least one attribute item at an electronic device having a touch display, the method comprising;

displaying a plurality of representations of attribute values with respect to the at least one attribute item of the stroke-based object;
receiving a user's input with respect to the attribute item of the stroke-based object, the stroke-based object having a first attribute value of the attribute item;
receiving a first user input for selecting an attribute value among the attribute values;
receiving, on a touch screen of the touch screen device, a user's touch input with respect to a region indicating the stroke-based object, the user's touch input comprising a linear drag input intersecting at least a portion of the stroke-based object;
after receiving the first user input, receiving a second user input; determining whether the second user input passes through at least one portion of the stroke-based object
and in response to receiving the linear drag input intersecting at least the portion of the stroke-based object, changing the first attribute value of the stroke-based object to a second attribute value based on the attribute item of the stroke-based object and a direction of the linear drag input
and based on determining that the second user input passes through the at least one portion of the stroke-based object, changing an attribute value of at least one stroke of the stroke-based object to the selected attribute value


However, Sugiura discloses in response to receiving an input forming the stroke-based object, identifying coordinates of the stroke-based object, at least one portion [of the stroke-based object] (Paragraph 0031, Paragraph 0032, Paragraph 0033, Paragraph 0047, Paragraph 0048, and Paragraph 0049). 
 It would have been obvious to one of ordinary skill in the art, having the teachings of claim 1 of U.S. Patent No. 10423312 B2 and Sugiura before him before the effective filing date of the claimed invention, to modify claim 1 of U.S. Patent No. 10423312 B2 to include the in response to receiving an input forming the stroke-based object, identifying coordinates of the stroke-based object, at least one portion [of the stroke-based object] comprising at least one coordinate among the coordinates of the stroke-based object, and wherein the at least one stroke is a region that the at least one coordinate belong of Sugiura, in order to obtain in response to receiving an input forming the stroke-based object, identifying coordinates of the stroke-based object; displaying a plurality of representations of attribute values with respect to the at least one attribute item of the stroke-based object; receiving a first user input for selecting an attribute value among the attribute values; after receiving the first user input, receiving a second user input; determining whether the second user input passes through at least one portion of the stroke-based object, the at least one portion comprising at least one coordinate among the coordinates of the stroke-based object; and based on determining that the second user input passes through the at least one  portion of the stroke-based object, changing an attribute value of at least one stroke of the stroke-based object to the selected attribute value, wherein the at least one stroke is a region that the at least one coordinate belong.  It would have been advantageous for one to utilize such a combination as allowing the user to provide handwriting input for display, as suggested by Sugiura (Paragraph 0022) and further modify the handwriting input.

In regard to claim 2, claim 2 is further anticipated by claim 2 of U.S. Patent No. 10423312 B2.
In regard to claim 3, claim 3 is further anticipated by claim 3 of U.S. Patent No. 10423312 B2.

In regard to claim 5, claim 5 is further anticipated by claim 5 of U.S. Patent No. 10423312 B2.
In regard to claim 6, claim 6 is further anticipated by claim 6 of U.S. Patent No. 10423312 B2.
In regard to claim 7, claim 7 is further anticipated by claim 7 of U.S. Patent No. 10423312 B2.
In regard to claim 8, claim 8 is further anticipated by claim 8 of U.S. Patent No. 10423312 B2.
In regard to claim 9, claim 9 is further anticipated by claim 9 of U.S. Patent No. 10423312 B2.
In regard to claim 10, claim 10 is further anticipated by claim 10 of U.S. Patent No. 10423312 B2.
In regard to claim 11, claim 11 is further anticipated by claim 11 of U.S. Patent No. 10423312 B2.
In regard to claim 12, claim 12 is further anticipated by claim 12 of U.S. Patent No. 10423312 B2.
In regard to claim 13, claim 13 is further anticipated by claim 13 of U.S. Patent No. 10423312 B2.

In regard to claim 14, claim 14 of U.S. Patent No. 10423312 B2 anticipates all of claim 14 except for the claimed “in response to receiving an input forming the stroke-based object, identifying coordinates of the stroke-based object”, “the at least one portion comprising at least one coordinate among the coordinates of the stroke-based object”, and “wherein the at least one stroke is a region that the at least one coordinate belong”.
Claim 14 of U.S. Patent No. 10423312 B2
Claim 14 of instant application
A touch screen device for styling content, the touch screen device comprising: at least one sensor; a touch screen; at least one processor; and at least one memory storing instructions configured to be executed by the at least one processor, wherein, when executed, the instructions cause the at least one processor to:
An electronic device for styling a stroke- based object having at least one attribute value with respect to at least one attribute item, the electronic device comprising: at least one sensor; a touch screen; at least one processor; and at least one memory storing instructions configured to be executed by the at least one processor, 

control the touch screen to display a plurality of representations of attribute values with respect to the at least one attribute item of the stroke-based object,
control the at least one sensor to receive a user's input with respect to the attribute item of the stroke-based object, the stroke-based object having a first attribute value of the attribute item,
receive a first user input for selecting an attribute value among the attribute values,
control the at least one sensor to receive a user's touch input with respect to a region indicating the stroke-based object on the touch screen, the user's touch input comprising a linear drag input intersecting at least a portion of the stroke-based object,
after receiving the first user input, receive a second user input, determine whether the second user input passes through at least one portion of the stroke-based object
in response to receiving the linear drag input intersecting at least the portion of the stroke-based object, change the first attribute value of the stroke-based object to a second attribute value based on the attribute item of the stroke-based object and a direction of the linear drag input, and in response to changing the first 



However, Sugiura discloses in response to receiving an input forming the stroke-based object, identifying coordinates of the stroke-based object, at least one portion [of the stroke-based object] comprising at least one coordinate among the coordinates of the stroke-based object, and wherein the at least one stroke is a region that the at least one coordinate belong (Paragraph 0031, Paragraph 0032, Paragraph 0033, Paragraph 0047, Paragraph 0048, and Paragraph 0049). 
 It would have been obvious to one of ordinary skill in the art, having the teachings of claim 14 of U.S. Patent No. 10423312 B2 and Sugiura before him before the effective filing date of the claimed invention, to modify claim 14 of U.S. Patent No. 10423312 B2 to include the in response to receiving an input forming the stroke-based object, identifying coordinates of the stroke-based object, at least one portion [of the stroke-based object] comprising at least one coordinate among the coordinates of the stroke-based object, and wherein the at least one stroke is a region that the at least one coordinate belong of Sugiura, in order to obtain in response to receiving an input forming the stroke-based object, identify coordinates of the stroke-based object, control the touch screen to display a plurality of representations of attribute values with respect to the at least one attribute item of the stroke-based object, receive a first user input for selecting an attribute value among the attribute values, after receiving the first user input, receive a second user input, determine whether the second user input passes through at least one portion of the stroke-based object, the at least one portion comprising at least one coordinate among the coordinates of the stroke-based object, based on determining that the second user input passes through the at least one portion of the stroke-based object, change an (Paragraph 0022) and further modify the handwriting input.

In regard to claim 15, claim 15 is further anticipated by claim 15 of U.S. Patent No. 10423312 B2.
In regard to claim 16, claim 16 is further anticipated by claim 16 of U.S. Patent No. 10423312 B2.
In regard to claim 17, claim 17 is further anticipated by claim 17 of U.S. Patent No. 10423312 B2.
In regard to claim 18, claim 18 is further anticipated by claim 18 of U.S. Patent No. 10423312 B2.
In regard to claim 19, claim 19 is further anticipated by claim 19 of U.S. Patent No. 10423312 B2.
In regard to claim 20, claim 20 is further anticipated by claim 20 of U.S. Patent No. 10423312 B2.
In regard to claim 21, claim 21 is further anticipated by claim 21 of U.S. Patent No. 10423312 B2.
In regard to claim 22, claim 22 is further anticipated by claim 22 of U.S. Patent No. 10423312 B2.
In regard to claim 23, claim 23 is further anticipated by claim 23 of U.S. Patent No. 10423312 B2.
In regard to claim 24, claim 24 is further anticipated by claim 24 of U.S. Patent No. 10423312 B2.

Claims NOT Rejected Over the Prior Art
4.	Prior art rejections for claims 1-24 have not been provided as the cited prior art does not disclose all the limitations of the independent claims in combination. However, the claims remain rejected over Double Patenting.
	The prior art of record, alone or in combination, fails to disclose “receiving a first user input for selecting an attribute value among the attribute values; after receiving the first user input, receiving a 

Response to Arguments
5.	The amendments to the claims have overcome the previous 35 U.S.C. 112(a) rejections, as the unsupported subject matter was removed and now contain fully supported subject matter for reasons as argued by applicant. Accordingly the 35 U.S.C. 112(a) rejections of claims 1-24 have been withdrawn. 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Nicholas Ulrich/Primary Examiner, Art Unit 2173